Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 4/21/2021 for the application No. 16/599,965. Claims 1-9, 11-14, 17-19 and 22-47 are currently pending and have been examined. Claims 1-9, 11-14, 17-19 and 22-47 have been rejected as follow,

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 47 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
As to claim 47, recites the new amended limitation “a slot-count associated…”. The specification of the instant application does not expressly describes “a slot-count associated…” functionality. So, this limitation is unclear at time of determining the boundaries of patent protection sought. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-14, 17-19 and 22-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-9, 11-14, 17-19 and 22-47 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. According to the amended claims, Examiner’s  analysis is re-evaluated below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of:

“receiving, discovery information regarding at least one of goods or services provided by an entity;  relaying the discovery information to another entity; relaying the discovery information comprises including, in the  relayed discovery information, additional information; and the additional information comprises a hop-count associated with the relayed discovery information and information identifying…and receiving compensation for the relaying of the discovery information”.
The “receiving, relaying” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of  advertising information and relaying 
information, These performance of the limitations are similar to  certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets” .The Examiner analyses these additional elements in the claim  in view of the instant disclosure:  see at least Figs. 24 and 27 and associated disclosure.
“device-to-device communications”, in the instant disclosure, paragraph 6.
“first user equipment (UE), second UE and third UE”, in the instant disclosure, element 110 in Fig. 1A.
These elements are recited in a very generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution 
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim
“via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”, “device-to-device communications”, “first user equipment (UE), second UE and third UE”,
amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer components, software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”, “device-to-device communications”, “first user equipment (UE), second UE and third UE”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Further, the instant specification does not provide any indication that the elements 
“via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”, “device-to-device communications”, “first user equipment (UE), second UE and third UE”,
are anything other than a generic computer component, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely 
computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”, “device-to-device communications”, “first user equipment (UE), second UE and third UE”, limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claims 11, 17, 22, 32 and 36: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.

Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claims  are ineligible.
Claims 41, 42, 43, 44, 45, and  46: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an apparatus.
Step 2A - Prong 1: Is a Judicial Exception recited in the claims ? Yes. Because the same reasons pointed above
Step 2B : claims provide an inventive concept? No. Because the same reasons pointed above. The claims are ineligible.
Dependent claims 2-9, 12-14, 18-19, 23-31,  33-40 and 47, the claims recite elements such as  “information identifying the apparatus or a referral token”; “digital media or digital rights”, “fields containing the discovery information”, “a credit or voucher”; “hop-count, location information, or information identifying an original transmitter of the discovery information”, “referral token”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-9 , 11-14, 17-19, 22-27, 29, 31-37 and 40-47 are rejected under 35 U.S.C. 103 as being unpatentable over  US Pg. Pub. No. 20120296742 (Patwa) in view of US Pg. Pub. No. 10163137 (Hoffberg);

As to claims 1, 11, 17, 22, 32, 36, 41, 42, 43, 44, 45 and 46, Patwa discloses a method of wireless communication by a first user equipment  (UE), comprising:, (Fig. 1), comprising:
Regarding to claims 1 and 41: 
receiving, from a second UE via device-to-device communications using a first 
(Patwa  teaches, “[0004] Embodiments of the present invention relate to systems, methods, and computer-readable media for, among other things, enabling an advertiser to reward customers who engage in word-of-mouth advertising through device-to-device interactions…”, paragraph 4.
“[0043] At step 216 of FIG. 2, an advertisement 218 with an associated reward is 
communicated to the first device 212…”, Fig. 2 element 216 and associated disclosure paragraph 43. 
See also “The computing system environment 100 includes an advertising network 110, a first device 112 associated with a first user, and a second device 114 associated with a second user. Each of the components 110, 112, and 114 may be in communication with each other via a network 116[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets]. The network 116 may include, without limitation, one or more local area networks (LANs) and/or wide area networks (WANs). Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets and the Internet [Examiner interprets as communications using a first wireless signal comprising a first one or more data packets]…, paragraph 20 and Fig. 1.
“…[0033] The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets].  The logging component 124 then logs the interaction…”, paragraph 33 and Fig. 1 ); 

relaying, via device-to-device communications using a second wireless signal comprising a second one or more data packets,_ the discovery information to a third UE
(“[0049] In yet another aspect of the invention, the second device 214 interacts with a third device associated with a third user (not shown). Incident to this interaction, a request is received by the advertising network 210 from the third device to communicate the advertisement 218 to the third device….”, paragraph 49), wherein: b1) relaying the discovery information to the third UE comprises including, in the  relayed discovery information, additional information
(“…The advertising network 210 communicates the advertisement 218 to the third device. Incident to communicating the advertisement 218 [additional information] from the second device 214 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction between the second device 214 and a respective one of the predefined number of devices [Examiner interprets as discovery information to the third UE comprises , additional information], the reward 232 is enabled [additional information] …”, paragraph 49), and 
b2) the additional information comprises the relayed discovery information and information identifying the first UE
(“…Incident to communicating the advertisement 218 from the second device 214 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction between the second device 214 and a respective one of the predefined number of devices, the reward 232 is enabled at the first device 212 [information identifying the first UE]…”, paragraph 49.
The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets]. The logging component 124 then logs the interaction. In one aspect, the logged interactions may be stored as a new type of advertising metric that takes into account the number of device-to-device interactions related to an advertisement . In essence, this metric could be thought of as a "cost per word-of-mouth" metric and could be used as a measure of the cost-effectiveness of word-of-mouth advertising using device-to-device interactions [Examiner interprets as device-to-device communications using a second wireless signal]”, paragraph 33 and Fig. 1.

“..[0072] Turning to FIG. 5, flow diagram is depicted of a method of advertising utilizing device-to-device interactions.  The flow diagram is referenced generally by the numeral 500.  At step 510, an advertisement with an associated reward is communicated to a first device associated with a first user; the reward is enabled at the first device after the advertisement has been communicated from the first device to a predefined number of devices [Examiner interprets as via device-to-device communications using a second wireless signal]…”, paragraph 72 and Fig. 5.
“….[0074] Turning to FIG. 7, an illustrative flow diagram is depicted of a method of advertising using device-to-device interactions and is referenced by the numeral .  At step 712, the first device identifies a second device that is receptive to interaction.  At step 714, the first device interacts with the second device.  And at step 716, concurrently with the interaction, an advertisement identifier is communicated from the first device to the second device[Examiner interprets as via device-to-device communications using a second wireless signal]…”,  paragraph 74 and Fig. 7);
 and
receiving compensation for the relaying of the discovery information, (Fig. 5 element 516).

Although, Patwa discloses , flow diagrams depicting a method of advertising utilizing device-to-device interactions (see at least Figs.  1-4),  and using internet protocol which implies data packeting  (paragraph 20)
Patwa does not expressly disclose
data packets 
a hop-count associated with the relayed discovery

However, Hoffberg discloses
“(3) The Internet is structured such various networks are interconnected, with communications effected by addressed packets conforming to a common protocol. Based on the packet addressing, information is routed from source to destination, often through a set of networks having multiple potential pathways. …”, 1:35-40.
“11) When a single party seeks to sell goods to the highest valued purchaser(s), to establish a market price, the rules of conduct typically define an auction. Typically, known auctions provide an ascending price or descending price over time, with bidders 
“(39) A “Floating Closing Time” feature may also be implemented whereby the auction for a particular item is automatically closed if no new bids are received within a predetermined time interval, assuming an increasing price auction. Bidders thus have an incentive to place bids expeditiously, …”, 9:22-28.
“(717) In order to assure data integrity and optimize data bandwidth, both forward and retrospective error correction are applied. Data is preferably packetized, with each packet including error detection and correction information. Successful receipt of each packet is acknowledged on a reverse channel, optionally interspersed with corresponding data packets traveling in the reverse direction (e.g., full duplex communications)…”, 104:25-33.
Further, Hoffberg discloses packetized data where each packet has a payload which comprises any kind of data “In order to determine the network architecture state, each node must broadcast its existence, and, for example, a payload of information including its identity, location, itinerary (navigation vector) and possibly an "information value [Examiner interprets as the relayed discovery information includes additional information] function" and/or "information availability function"…”, 122:51-56..
In addition, Hoffberg teaches that his system considers hop count “…A significant factor in latency is the node hop count. Therefore, a system may seek to reduce node hop count by using an algorithm…”, 123:45-47.
a node wishes to transmit, it starts a route discovery process in order to find a path to the receiver. … a terminal broadcasts a route request message containing the address of the receiver and the lifespan of the message. Terminals receiving the message add their address to the packet and forward it … The use of sequential route requests with incremental increases in timeout allows a mapping of the network by hop count”, 124:41-43.
“…in order to determine the network architecture state, each node must broadcast its existence, and, for example, a payload of information including  [Examiner interprets as the relayed discovery information includes additional information] its identity, location, itinerary (navigation vector) and "information value function"…”, 131:29-31.

In summary, Patwa is strong in teaching device –to-device communications, Figs.  1-4, and frame structure communications that when in proximity,  permits provision of information for interaction, paragraph 74 and Fig. 7. Hoffberg discloses a packetized communication system, 1:35-40,  which comprises a payload for example, a payload of information including its identity, location, itinerary (navigation vector) and possibly an "information value [Examiner interprets as the relayed discovery information includes additional information] function" and/or "information availability function"…”, 122:51-56.
 Also Hoffberg discloses “…node hop count …”, 123:45-47 and “…mapping of the network by hop count”, 124:41-43. The system of Hoffberg has possession of information such as  “hop count”.  Therefore, it would have been obvious to one of such as a hop count and any additional information and to provide functionality to incentivize offering of goods or services  using a protocol that handles packetized data in order to optimally conveying information (see Hoffberg abstract).

Regarding to claims 11 and 42, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprise 
[AltContent: connector]determining that a transaction between a third UE consuming entity and a second   UE for  goods or services resulted from  discovery information relayed by the first UE via a wireless signal comprising one or more data packets
(“…[0033] The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets].  The logging component 124 then logs the interaction…”, paragraph 33 and Fig. 1.
“…Interactions that require that the two devices be within a close proximity of each other can help to foster trust between the parties involved in the transaction. The interaction may utilize the communication path 118. The communication path 118 takes 
wherein: the discovery information includes information regarding at least one of goods or services provided by an entity associated with the second UE
(“…The advertising network 210 communicates the advertisement 218 to the third device. Incident to communicating the advertisement 218 [additional information] from the second device 214 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction between the second device 214 and a respective one of the predefined number of devices [Examiner interprets as discovery information to the …UE comprises , additional information], the reward 232 is enabled [additional information] …”, paragraph 49),
the determination is based on additional information included by the first UE in the relayed discovery information (see element 220 in Fig. 2, “… [0044] At step 220, the first device 212 determines if the second device 214 is receptive to an interaction…:, paragraph 44. 
“[0045] At step 222, an interaction 224 occurs between the first device 212 and the second device 214. The interaction 224 can involve a transfer of information from the first device 212 to the second device 214. The transferred information may include an advertisement identifier that identifies the advertisement 218 [Examiner interprets as the determination is based on additional information]. The advertisement identifier enables the second device 214 to receive the advertisement 218 from, for example, the advertising network 210. The transferred information may include information as to whether the advertisement 218 is still active, how many interactions 
determining that a transaction between a consuming entity and the vending entity for the goods or services resulted from the discovery information relayed by the relaying device via a wireless signal comprising one or more data packets
(“…[0033] The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets].  The logging component 124 then logs the interaction…”, paragraph 33 and Fig. 1.
“…Interactions that require that the two devices be within a close proximity of each other can help to foster trust between the parties involved in the transaction. The interaction may utilize the communication path 118. The communication path 118 takes advantage of short-range wireless radio-frequency communication, near-field communication, or a local area network….”, paragraph 36 );

Regarding to claims 17 and 43, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprising 
performing a transaction with the entity for the goods or services (paragraph 36 );

Regarding to claims 22 and 44, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprise
transmitting via a second wireless signal comprising a second one or more data packets, based on one or more rules, a relay frame having one or more fields containing at least a portion of the discovery information
(‘…The retail price of Lawnmower X is $1,800. Company C decides to come up with a differentiated pricing scheme that takes advantage of the power of device-to-device interactions in order to reduce the inventory of Lawnmower X. The advertisement reads as follows: "Lawnmower X--the ultimate lawn mowing experience--yours for $1,800. Buy 2 and get each for $1,600, Buy 3 and get each for $1,400, Buy 4 and get each for $1,200, Buy 5 and get each for $1,000.", paragraph 66.
“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules]." Sandy knows her brother, Sam, is interested in a lawnmower. She meets with him and bumps her phone to his. This action automatically gets registered to Jimmy's phone since Sandy has acknowledged him to be the purchase leader. All phones now indicate the status of the advertisement …”, paragraph 68.

Regarding to claims 32 and 45, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprise
Patwa does not expressly disclose but Hoffberg’s discloses 
transmitting the discovery frame, via a first wireless signal comprising a first one or more data packets, to a relay device to relay at least a portion of the discovery information in a relay frame
(“… In reactive routing, when a node wishes to transmit, it starts a route discovery process in order to find a path to the receiver. The routes remain valid until the route is no longer needed. AODV and DSR protocols use reactive routing. In the AODV protocol, to find a route to a receiver, a terminal broadcasts a route request message containing the address of the receiver and the lifespan of the message. Terminals receiving the message add their address to the packet and forward it if the lifespan is not exhausted…”, 124:41-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to incentivize offering of goods or services  using a protocol with data that is  preferably packetized in order to optimally conveying information (see Hoffberg abstract).

Regarding to claims 36 and 46, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further compriseprocessing the relay frame to obtain discovery information regarding at least one of goods or services provided by an entity different from the other apparatus
(“813) In an ad hoc network,… communication intermediaries to forward packets, i.e., a multihop architecture. A mobile ad hoc network adds the further presumption that nodes are not stationary, and therefore a .. discovery mechanism is required. ..”, 122:44-51.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to process data  using a protocol with data that is  preferably packetized in order to optimally conveying information (see Hoffberg abstract).

As to claims 2, 3, 4, 5, 14, 18,  and 19, Patwa discloses
wherein the compensation is received if the relaying results in a transaction with the entity (Fig. 5 element 516). 

further comprising including, in the relayed discovery information, a referral token allowing the apparatus to receive compensation if the referral results in a transaction
(“…[0047] At step 230, the reward 232 is enabled at the first device 212 [Examiner interprets as referral token allowing the apparatus to receive compensation].  In one 
aspect, the reward 232 is not enabled until the advertisement 218 has been 
communicated from the first device 212 to the predefined number of devices [Examiner interprets as referral results in a transaction], each communication of the advertisement 218 being incident to an interaction 224 between the first device 212 and a respective one of the predefined number of devices...”,  paragraph 47 and Fig. 2).

wherein: the transaction involves digital media
(“… communication media may embody computer-readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave or other transport mechanism, and may include any information-delivery media…”, paragraph 24);
the compensation comprises a transfer of at least one of: the digital media or digital rights (Fig. 2 and associated disclosure);

wherein relaying the discovery information comprises relaying at least a portion [Examiner interprets as conditions, rules or regulation] of the digital media
(Patwa discloses conditions or rules see for example “[0047] At step 230, the reward 232 is enabled at the first device 212. In one aspect, the reward 232 is not enabled until
the advertisement 218 has been communicated from the first device 212 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction 224 between the first device 212 and a respective
one of the predefined number of devices…”, see paragraphs 47 and 48.
Further,  Hoffberg expressly discloses 
determined by express rules or algorithms, statistically, or otherwise, generally in accordance with particular characteristics of the type of event. Thus, even where a detected value, at the time of measurement, has a high reliability for indicating an event or condition, over time the reliability may change….”, 92-31-37.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to incorporate a set of rules because “…node propagating information should follow to a set of rules. (It is noted that, since this communication is not “limitless”…”, in order to ensure optimal conveying of information (see Hoffberg, 123:41-42).

As to claims 6 and 7, Patwa does not expressly disclose but Hoffberg discloses  
wherein receiving the discovery information comprises receiving a discovery frame having one or more fields containing the discovery information
(“ The Internet is structured such various networks are interconnected, with communications effected by addressed packets conforming to a common protocol. Based on the packet addressing, information is routed from source to destination, often through a set of networks …”, 1:36-41.
“…The various nodes must cooperate in both arbitration and control, e.g., route discovery and optimization, and the information forwarding itself…”, 124:62-63.


wherein relaying the discovery information comprises transmitting a relay frame having one or more fields containing the discovery information
(“(23) As stated above, the information packets from the transaction server to client systems associated with respective bidders communicate various information regarding the status of an interactive auction during the progress thereof. The network traffic from the client systems to the transaction server is often limited to the placement of bids; however, the amount of information required to be transmitted can vary greatly, …”, 5:57-65. 
“…(636) The communications device may be a transmitter, receiver or transceiver, transmitting event information, storing received event information, or exchanging event information, respectively. Thus, while the system as a whole typically involves a propagation of event information…”, 85:49-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to receive discovery frame to order to optimally conveying information (see Hoffberg abstract).

As to claims 8, 9, 12 and  13, Patwa does not expressly disclose but Hoffberg discloses  

(Hoffberg discloses
“A number of references relate to virtual private networks, which is a part of various embodiment of the invention. The following references relevant to this issue are incorporated herein by reference:…” 18:60-65 and U.S. Pat. No. 6,012,039 (Tokenless biometric electronic rewards system), 20:1-12 teaches “(83) In a preferred embodiment, the issuer rule module is a computing module inside the issuer rule registry 70 which is programmed with an issuer's pre-designated criteria for determining how reward-units are credited to or debited from a rewards account [Examiner interprets as compensation comprises a form of currency redeemable], and performs the calculation and settlement for each reward transaction. Criteria can include a recipient's purchasing frequency, spending amounts, recency, demographics, and, where applicable, conditions for reward-units redemption such as expiration dates.
(102) In addition, the issuer registers at least one rule module which defines criteria and amounts for crediting or debiting a rewards account. The criteria or conditions can include a recipient's purchasing frequency, expenditure amounts, recency, expiration dates, demographics, along with settlement instructions, and any conditions for reward-units redemption”,11:60-67, 12:1-3 and 13:30-35 of U.S. Pat. No. 6,012,039).
wherein the currency comprises at least one of: a credit or voucher (11:60-67, 12:1-3 and 13:30-35 of U.S. Pat. No. 6,012,039).


as to claims 23, 24, 33 and 34 , Patwa discloses 
wherein: the one or more rules comprise a rule dictating that the first UE can transmit the relay frame only if the first UE has permission [Examiner interprets as rules or conditions] to relay the discovery frame
(“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules].", paragraph 68); 

Patwa does not expressly disclose but Hoffberg discloses  
wherein: the one or more fields of the discovery frame comprise at least one field indicating whether or not the first UE has permission to relay the discovery frame
incorporated herein by reference:…” 18:60-65 and U.S. Pat. No. 6,044,466
“(3) The present invention is related to a mechanism that enables flexible and dynamic derivation of permissions for system processes using an authenticated description of the executable content run by the process and a site security policy that prescribes the principals that can delegate permissions to content of that description and limits to the permissions that may be delegated….”, 1:5-11.
“FIG. 3 shows the site security policy which includes sets of policy graphs used to derive the maximal permissions contributions that any principal can delegate to the content and sets of permissions propositions used to compute the current and maximal permissions from the maximal permissions contributions and the current permissions contributions delegated by those principals.
FIG. 4 illustrates that the nodes of a policy graph's directed graph consist of an attribute, a value, an entry, and an access control list…”, 4:11-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide permissions to access content in order to “…to prevent content providers from gaining unauthorized access to … principal's resources (e.g., private files)…”, 1:39-42 of patent No. 6,044,466).

as to claim 25, Patwa discloses 
wherein: one of the rules dictates that the first UE is not to transmit the relay frame if another first UE has transmitted another  relay frame containing the discovery information
(The reference Patwa discloses the limitation at least  in paragraphs:  
“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules]." Sandy knows her brother, Sam, is interested in a lawnmower. She meets with him and bumps her phone to his. This action automatically gets registered to Jimmy's phone since Sandy has acknowledged him to be the purchase leader [Examiner interprets as  sharing only when another apparatus –Sam’s device - has not  already shared- apparatus is not to transmit-  the at least one of the one or more elements related to the goods or services with the one or more interested devices]. All phones now indicate the status of the advertisement …”, paragraph 68).
Patwa does not expressly disclose but Hoffberg discloses  
wherein: one of the rules dictates that the apparatus is not to transmit the relay frame if another apparatus has transmitted a relay frame
No. 6,047,269 (Biffar, Apr. 4, 2000), expressly incorporated herein by reference, relates to a self-contained payment system with creating and facilitating transfer of circulating digital vouchers representing value. A digital voucher has an identifying element and a dynamic log. The identifying element includes information such as the transferable value, a serial number and a digital signature. The dynamic log records the movement of the voucher through the system and accordingly grows over time. This allows the system operator to not only reconcile the vouchers before redeeming them, but also to recreate the history of movement of a voucher should an irregularity like a duplicate voucher be detected [Examiner interprets as one of the rules dictates that the apparatus is not to transmit the relay frame if another apparatus has transmitted a relay frame]…”, 27:14-31 of Hoffberg).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide control of access content in order to detect duplicate transmission of information. 

as to claim 26 , Patwa discloses 
wherein: the first UE transmits the relay frame in response to detecting, via a third wireless signal comprising a third one or more data packets, third UE is interested in the portion of the discovery information

the advertisement 320 communicated to the first device 112 also contains information regarding the presence of purchase groups associated with the differentiated pricing scheme [Examiner interprets as when another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices]… the first user may elect to join [deciding to share] the already existing purchase group by sending a request to a purchase leader of the purchase group [Examiner interprets as when another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices].  … the first user is responsible for aggregating the required number of buyers to take advantage of the advertisement 320 with the differentiated pricing scheme.[Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices]”, paragraph 58.
“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules]." Sandy knows her brother, Sam, is interested in a lawnmower. She meets with him and bumps her phone to his. This action automatically gets registered to Jimmy's phone since Sandy has acknowledged him to be the purchase leader [Examiner interprets as  sharing only when another apparatus –Sam’s device - has not  already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices]. All phones now indicate the status of the advertisement …”, paragraph 68).

Patwa does not expressly disclose but Hoffberg discloses  
one of the rules dictates that the first UE is to stop transmitting the relay frame in response to determining the other third UE is no longer interested in  the discovery information
(“(874) The currency [information transmitted] is generated and verified … generally encompasses the transfer of secure tokens (e.g., cryptographically endorsed information) having presumed value, which are intended for verification, …subject to immediate authentication by source. Since these tokens may be communicated through an insecure network, the issue of forcing allocation of payment to particular nodes may be dealt with by cryptographic techniques, in particular public key cryptography, in which the currency is placed in a cryptographic “envelope” addressed to the intended recipient, e.g., is encrypted with the recipient's public key, which must be broadcast and used as, or in conjunction with, a node identifier. This makes the payment unavailable to other than the intended recipient. The issue of holding the encrypted token hostage and extorting a portion of the value to forward the packet can be dealt with by community pressure, that is, any node presenting this (or other undesirable) behavior might be ostracized…”, 134:9-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide stop transmission of data of information if node or apparatus presenting a determined behavior in the network (Hoffberg 134:9-30).

as to claims 27 and 37, Patwa discloses 
wherein one or more fields containing discovery information comprise one or more fields containing identifiers indicating the one or more goods or services offered by the entity associated with the second UE
(“…The receiving component 122 is configured to receive requests and/or 
information from the first device 112 and/or the second device 114 [Examiner interprets as containing identifiers indicating the one or more goods or services offered by the vendor].  In one aspect, the receiving component 122 receives a request from the second device 114 that an advertisement be communicated to the second device 114.  Still further, the request may be in the form of an advertisement identifier that is received by the receiving component 122 from the second device 114.  The advertisement identifier identifies which advertisement should be communicated to the second device 114 via, for example, the communicating component 120….”, paragraph 31. See also identifiers in paragraphs 45, 46 and 60).

As to claim 29, Patwa does not expressly disclose but Hoffberg discloses  
wherein the relay frame comprises one or more fields generated by altering one or more fields of the discovery frame
(“The Internet is structured such various networks are interconnected, with communications effected by addressed packets conforming to a common protocol. Based on the packet addressing, information is routed from source to destination, often through a set of networks having multiple potential pathways. The communications medium is shared between all users….”, 1:35-42.
“…A mobile ad hoc network adds the further presumption that nodes are not stationary, and therefore a route discovery mechanism is required….”, 122:49-51.
 “…(820) In proactive routing, each node stores and updates routing information constantly. The routing tables can be updated based on perceived changes…”, Hoffberg 124:31-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide altering one or more fields of the discovery frame in order to control traffic of the network (Hoffberg  128:35-36).

as to claims 31, 35 and 40, Patwa discloses further comprising: sending, via a third wireless signal comprising a third one or more data packets, a query for information regarding one or more goods or services

(“…In another aspect, the first user may interact with a computer application on the first device 112. The advertisement(s) may be communicated to the first device 112 as a result of the user interaction with the computer application [Examiner interprets as receiving the discovery frame]. Additionally, an advertisement may be communicated to the first device 112 upon receiving a request from the first device 112 that the advertisement be communicated….”, paragraph 27).

as to claim 47, Patwa discloses 
wherein the additional information further includes a slot- count associated with the discovery information, location information associated with the relayed discovery information, and information identifying an original transmitter of the discovery information
(“…Incident to communicating the advertisement 218 from the second device 214 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction between the second device 214 and a respective one of the predefined number of devices, the reward 232 is enabled at the first device 212 [information identifying original transmitter]…”, paragraph 49.
“…The advertising network 210 communicates the advertisement 218 to the third device. Incident to communicating the advertisement 218 [additional information] from the second device 214 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction between the second device 214 and a respective one of the predefined number of devices [Examiner interprets as discovery information to the …UE comprises , additional information], the reward 232 is enabled [additional information] …”, paragraph 49),
the determination is based on additional information included by the first UE in the relayed discovery information (see element 220 in Fig. 2, “… [0044] At step 220, the first device 212 determines if the second device 214 is receptive to an interaction…:, paragraph 44. 
“[0045] At step 222, an interaction 224 occurs between the first device 212 and the second device 214. The interaction 224 can involve a transfer of information from the first device 212 to the second device 214. The transferred information may include an advertisement identifier that identifies the advertisement 218 [Examiner interprets as the determination is based on additional information]. The advertisement identifier enables the second device 214 to receive the advertisement 218 from, for example, the advertising network 210. The transferred information may include information as to whether the advertisement 218 is still active, how many interactions are needed to enable the reward, and other information related to the advertisement 218”, paragraph 45). 
Patwa does not expressly disclose
a hop-count associated with the  discovery information

However, Hoffberg discloses
In addition, Hoffberg teaches that his system considers hop count “…… node hop count... reduce node hop count by using an algorithm…”, 123:45-47.
a node wishes to transmit, it starts a route discovery process in order to find a path to the receiver. … a terminal broadcasts a route request message containing the address of the receiver and the lifespan of the message. Terminals receiving the message add their address to the packet and forward it … The use of sequential route requests with incremental increases in timeout allows a mapping of the network by hop count”, 124:41-43.
“…in order to determine the network architecture state, each node must broadcast its existence, and, for example, a payload of information including  [Examiner interprets as the relayed discovery information includes additional information] its identity, location, itinerary (navigation vector) and "information value function"…”, 131:29-31.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  incorporate in the payload of the relayed discovery information any kind of data elements that Hoffberg’s system already has such as a hop count and any additional information and to provide functionality to incentivize offering of goods or services  using a protocol with data that is  preferably packetized in order to optimally conveying information (see Hoffberg abstract).

Claims 28 and 38  are rejected under 35 U.S.C. 103 as being unpatentable over  US Pg. Pub. No. 20120296742 (Patwa) in view of US Pg. Pub. No. 10163137 (Hoffberg) in view of US Pg. Pub. No.  20160316496 (DANNEBRO).

As to claims 28 and 38,  Patwa does not expressly disclose but DANNEBRO discloses  
wherein the relay frame comprises one or more fields indicating a list of one or more access point names (APNs) to which the first UE provides connectivity
(“[0001] The present disclosure relates to a method performed in a user equipment, UE, and a gateway for data communication in a 3GPP network via an access point name, APN, capable of providing support for packet data network, PDN, connectivity using a …internet protocol version …” , paragraph 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate DANNEBRO’s teaching with the teaching of  Patwa. One would have been motivated to  provide access point name, APN in order to support interconnection in a networking environment (see DANNEBRO, abstract).

Claims 30 and 39  are rejected under 35 U.S.C. 103 as being unpatentable over  US Pg. Pub. No. 20120296742 (Patwa) in view of US Pg. Pub. No. 10163137 (Hoffberg) in view of US Pg. Pub. No. 20100061272   (VEILLETTE).

As to claims 30 and 39,  Patwa does not expressly disclose but VEILLETTE discloses  
wherein the relay frame comprises a message integrity check (MIC) value for verifying the relay frame by a third UE that receives the relay frame directly or with the assistance of another device
frames transmitted in a single hop within a mesh network from a first node to a second node is described. The data structure includes a data link layer (DLL) security header located after a service-type octet when a predetermined security header flag is selected within the service-type octet. The DLL security header including: a first set of bits containing a portion of a transmitted nonce count; a bit following the first set of bits containing a key identifier (ID), wherein the key ID selects a current version of a key used for calculating a message integrity check (MIC); and a second set of bits containing the MIC.”), paragraphs 23-26.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate VEILLETTE’s teaching with the teaching of  Patwa. One would have been motivated to  provide message integrity check (MIC) in order to provide network security (VEILLETTE paragraph 26).

Response to Arguments
Applicant’s arguments of 4/21/2021 have been very carefully considered but are not persuasive.
The Examiner withdrawn interpretation of claims under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because applicant amended the claim.
Applicant’s argues (remarks 16-19)
“Applicant submits that the combination of Fatwa and Hojfberg fail to teach or suggest a
method for wireless communication by a first user equipment (UE) that includes "relaying ...
discovery information to a third UE, wherein ... [the] relayed discovery information [includes]
additional information" and "the additional information comprises a hop-count associated with the
relayed discovery information and information identifying the first UE," as recited in claim 1 and
similar features recited in claim 41…”.
In response the Examiner asserts that for clarification purposes, the prior office action of record did not have possession of the currently amended portion(s) of the claim(s) that the Applicant is currently arguing.  Action on these newly amended limitations is contained herein. 

“Applicant notes that claim 1 has been amended to incorporate similar features as recited in
claim 10, which is now-canceled. On page 23 of the Non-Final Office Action, the Examiner
concedes that Fatwa does not disclose the features of claim 10, but instead relies on column 123,
lines 45-50 Hojfberg for curing the deficiencies of Fatwa. The relied-upon portion of Hojfberg
teaches that "[a]n example of the application of game theory to influence system architecture arises
when communications latency is an issue" and that "[a] significant factor in latency is the node
hop count." Therefore, as Hojfberg continues, "a system may seek to reduce node hop count by
using an algorithm other than a nearest neighbor algorithm, bypassing some nodes with longer
distance communications."
However, while Hojfberg discusses a hop-count, this hop-count does not appear to be
something that is included within discovery information. Instead, Hojfberg merely appears to teach
that communication latency is influenced when a hop count is large and that one way to reduce
such communication latency is to reduce the hop count. The relied-upon portion of Hojfberg does
not teach that this hop count is included within any sort of communications, such as discovery
information. Moreover, Hojfberg fails to teach or suggest relayed discovery information including

In response the Examiner asserts that the combination of Patwa and Hoffberg discloses all the limitations in the current claims The combination Patwa and Hoffberg does not fail to teach any limitations. Nothing in the current claims is novel. Patwa is strong in device –to-device communications, Figs.  1-4, and frame structure communications that when in proximity, permits provision of information for interaction, paragraph 74 and Fig. 7. Hoffberg discloses a packetized communication system, 1:35-40,  which comprises a payload for example, a payload of information including its identity, location, itinerary (navigation vector) and possibly an "information value [Examiner interprets as the relayed discovery information includes additional information] function" and/or "information availability function"…”, 122:51-56.
 Also Hoffberg discloses “…node hop count …”, 123:45-47 and “…mapping of the network by hop count”, 124:41-43. The system of Hoffberg has possession of information such as  “hop count”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  incorporate in the payload of the relayed discovery information any kind of data elements that Hoffberg’s system already has such as a hop count and any additional information and to provide functionality to incentivize offering of goods or services  using a protocol that handles packetized data in order to optimally conveying information (see Hoffberg abstract).

“Claims 28 and 38 stand rejected under 35 U.S.C. 103 as being unpatentable over
Patwa in view of Hoffberg in view of Dannebro et al. (US Pg. Pub. No. 20160316496;
hereinafter "Dannebro").

Claims 28 and 38 depend from claims 22 and 36, respectively, which Applicant submits
are allowable over Fatwa and Hojfberg for at least the reasons presented above. Further, while
Dannebro teaches IP address assignment techniques for a UE in 3GPP, Dannebro fails to cure the
deficiencies of Fatwa and Hojfberg.
Accordingly, for at least these reasons, Applicant submits that claims 22 and 36, as well as
claims dependent therefrom (including claims 28 and 38), are allowable and respectfully requests
withdrawal of this rejection.
Claims 30 and 39 stand rejected under 35 U.S.C. 103 as being unpatentable over
Patwa in view of Hoffberg in view of Veillette et al. (US Pg. Pub.No. 20100061272; hereinafter
"Veillette").
Applicant respectfully traverses this rejection with respect to the claims as amended.
Claims 30 and 39 depend from claims 22 and 36, respectively, which Applicant submits
are allowable over Fatwa and Hojfberg for at least the reasons presented above. Further, while
Veillette teaches techniques for implementing mesh network communications using a mesh
network protocol, Veillette fails to cure the deficiencies of Fatwa and Hojfberg….”
In response the Examiner asserts that since the above rejection has established a 
a prima facie of obviousness.   All the claims are taught by the combination of references on the record. When a prima facie case is established, the burden shifts to applicant to come forward with persuasive  rebuttal evidence or argument to overcome the prima facie case. The Examiner respectfully notes that Applicant has not provided persuasive rebuttal evidence to overcome the prima facie case.

Applicant’s argues (remarks 14 - 16)
“…Applicant respectfully disagrees and submits that the claims, as amended, are not directed
to the abstract idea of organizing human activity, but are directed to the technological improvement
of enhancing security in wireless environments employing device-to-device relaying schemes, as
described in paragraph [0147] of the originally-filed application. More specifically, such
technological improvement may provide for the secure relaying of discovery information in
wireless networks implementing device-to-device communication…”
In response the Examiner  asserts that according with high level of generality claimed and the conventional technology described in the specification, when construed, as broadly as reasonable, none of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements (in the instant case, for the additional elements, “via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”, “device-to-device communications”, “first user equipment (UE), second UE and third UE”,  the Examiner analyzed both the claims and the specifications).  See also the discussion of evaluating combinations of additional elements in the May 4, 2016; July 15 Update;  the November 2, 2016 and Berkheimer memorandum, dated on  April 19/2018, all of them USPTO Memorandums.
The Examiner found that the additional or supplemental elements in this case,  pointed out in the facially sufficient analysis above,  do not integrate the abstract idea into a “practical application” because the instant claims do not include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b). • Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
MPEP § 2106.05 (e). The instant claims are claimed at a very high level of generality. They recite well-understood, routine, conventional activity which is supported under Berkheimer Option 2. Therefore, the claims are ineligible.

“As described in, at least, paragraphs [0148] and [0175] of the originally-filed application,
"by providing certain fields in [ discovery information of a discovery frame] that are changeable
( or should be changeable) only by relay devices ... an authenticating entity may be able to detect
whether a relayed expression is valid" and may award "a credit to [a relay device] whose relayed
discovery frames ... are valid." Such certain fields may include the hop-count as recited in claim
1, as described in paragraphs [0159]-[0169] of the originally filed application. As described in
paragraphs [0169]-[0l 71], by including the hop-count, the relaying of discovery information in
wireless networks may be secured against "replay" attacks. Additionally, by including additional
information, such as information identifying a relay device that relayed the discovery information
as recited in claim 1, the relaying of discovery information in wireless networks may be secured
against scenarios in which a device may falsely claim to have relayed the discovery information.
Further, claim 47 recites additional features that may be included in the additional information to
provide further technological advancements for secunng wireless device-to-device
communication. For example, by including additional information, such as the location
information associated with the discovery information, as recited in claim 47, the relaying of
discovery information in wireless networks may be secured against wormhole attacks. Additional
technological benefits are described throughout at least paragraphs [0159]-[0l 79] of the originally
filed application.”
In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework (see MPEP 2106). The instant claims are directed to an abstract idea. None of the limitations considered as an ordered taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. 
The Examiner asserts that the instant claims do not  provide an inventive concept the claims are broad the additional features or elements in the claims  when considered individually or as a whole mount to more than  well-understood, routine, and conventional computer activity. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pg. Pub No. 20080095075. Discovery phase in a frequency hopping network
. It teaches protocols relative to utility meters associated with an open operational framework. More particularly, the present subject matter relates to protocol subject matter for advanced metering infrastructure. 
US Patent No. 8849698.  Exchanging identifiers between wireless communication to determine further information to be exchanged or further services to be provided. It teaches a server exchanges information between one or more wireless devices to complete a transaction. The server receives second device identifier information from a first wireless device using a wide area network. The second device identifier information was previously provided to the first wireless device using short range wireless communication. The server then .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/1/2021